Case 18-09108-RLM-11              Doc 753      Filed 09/13/19        EOD 09/13/19 10:42:28             Pg 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION


      In re:                                                  Chapter 11

                              1
      USA GYMNASTICS,                                         Case No. 18-09108-RLM-ll

                             Debtor.


                            JOINT STIPULATION AND AGREED ORDER
                        DETERMINING THAT CLASS ACTION PROCEDURES
                         SHALL NOT APPLY TO SEXUAL ABUSE CLAIM 529
                          AND WITHDRAWING SEXUAL ABUSE CLAIM 541

               USA Gymnastics, as debtor and debtor in possession in the above-captioned chapter 11

  case (the “Debtor”) and Kelly Doe, and collectively with the Debtor, the “Parties”), hereby jointly

  stipulate (this “Joint Stipulation”), pursuant to Rules 3006 and 9014 of the Federal Rules of

  Bankruptcy Procedure, that (i) claim 529 was not filed as a purported class action claim, but was

  filed as Kelly Doe’s individual claim, (ii) Kelly Doe shall not move to have class action procedures

  to claim 529, and (iii) Kelly Doe shall withdraw duplicative sexual abuse claim 541. The Parties

  respectfully state as follows:

                                                 RECITALS

               A.    On December 5, 2018, the Debtor filed a voluntary petition for relief under chapter

  11 of title 11 of the U.S. Code, 11 U.S.C. §§ 101-1532, et seq., in the United States Bankruptcy

  Court for the Southern District of Indiana.

               B.    On February 19, 2019, Kelly Doe filed general unsecured claim 106. Because the

  claim alleged sexual abuse, the Debtor’s claims agent moved it to the sexual abuse claims docket



  1
   The last four digits ofthe Debtor’s federal tax identification number are 7871. The location of the Debtor’s
  principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11           Doc 753     Filed 09/13/19      EOD 09/13/19 10:42:28           Pg 2 of 3




  and assigned it sexual abuse claim niunber 541 (“Sexual Abuse Claim 541”). An attachment to

  Sexual Abuse Claim 541 indicated that Kelly Doe sought damages on an individual basis and on

  behalf of a class of sexual abuse survivors. Kelly Doe stated that she would file a class action

  complaint at a later date.

         C.      On April 29, 2019, Kelly Doe filed sexual abuse claim 529 (“Sexual Abuse Claim

  529”). Sexual Abuse Claim 529 attached and incorporated a class action complaint filed on the

  same date in the United States District Court for the Southern District of Indiana. Again, Sexual

  Abuse Claim 529 requested individual damages for Kelly Doe and damages for a proposed class

  of sexual abuse survivors.

         D.      In order to promote the efficient resolution of this case, the Parties have conferred

  and determined that Kelly Doe will not seek class-wide relief Further, the Parties have determined

  that Sexual Abuse Claim 541 is superseded by and duplicative of Sexual Abuse Claim 529.

         NOW, THEREFORE, the Parties agree as follows:

          1.     Kelly Doe shall prosecute Sexual Abuse Claim 529 solely in her individual capacity

  and not on behalf of a purported class. Class action procedures shall not apply to the claims

  administration process for Sexual Abuse Claim 529. All parties in interest, including the Debtor

  and the Committee of Sexual Abuse Survivors, retain their rights to object to Sexual Abuse Claim

  529 on any other basis.

         2.      The entry of this Joint Stipulation shall have no effect on the allowance or

  disallowance of Sexual Abuse Claim 529 asserted in Kelly Doe’s individual capacity, which shall

  be determined at a later date.




                                                   2
Case 18-09108-RLM-11           Doc 753      Filed 09/13/19        EOD 09/13/19 10:42:28           Pg 3 of 3



          3.      Sexual Abuse Claim 541 is hereby withdrawn, effective immediately. The Debtor’s

  claims agent, Omni Management Inc., shall revise the register of sexual abuse claims to reflect

  that Sexual Abuse Claim 541 has been withdrawn.

         4.       The Debtor’s agreement to this Joint Stipulation does not constitute an admission

  that any claim is valid and should be allowed. All parties in interest retain their rights to object to

  all other claims on any basis whatsoever.

         WHEREFORE, the Parties respectfully request that the Court enter the joint stipulation

  and agreed order substantially in the form attached hereto as Exhibit A. Notice of this Joint

  Stipulation will be provided in accordance with Order Granting Debtor’s Motion For Order

  Establishing Certain Notice, Case Management, And Administrative Procedures [Dkt. 213].

   Dated; September 12, 2019

   Respectfully submitted.

   JENNER & BLOCK LLP                                   KLEE, TUCHIN, BOGDANOFF &
                                                        STERN LLP
                          c
   By./jL            M                                  By;    am     )•
   Catherine L. Steege (admitted pro hac vice)          Robert J. Pfister (IN Bar No. 23250-02)
   Dean N. Panos (admitted pro hac vice)                1999 Avenue of Ae Stars, 39th Floor
   Melissa M. Root (#24230-49)                          Los Angeles, California 90067
   353 North Clark Street                               (310) 407-4000
   Chicago, Illinois 60654                              rpfister@ktbslaw.com
   (312)222-9350
   csteege@jenner.com                                   Counsel for Kelly Doe
   dpanos@jenner.com
   mroot@j eimer.com
   Counselfor the Debtor




                                                    3
